Title: From George Washington to the Committee at Headquarters, 17 August 1780
From: Washington, George
To: Committee at Headquarters


					
						Gentlemen.
						Head Quarters Orange Town Aug. 17. 1780
					
					We are now arrived at the middle of August; if we are able to undertake any thing in this quarter this campaign, our operations must

commence in less than a month from this, or it will be absolutely too late. It will then be much later than were to be wished; and with all the exertions that can be made, we shall probably be greatly straitened in time.
					But I think it my duty to inform you, that our prospects of operating diminish in proportion as the effects of our applications to the respective states unfold; and I am sorry to add, that we have every reason to apprehend, we shall not be in a condition at all to undertake any thing decisive.
					The completion of our Continental batalions to their full establishment of five hundred and four rank and file has been uniformly and justly held up as the basis of offensive operations. How far we have fallen short of this, the following state of the levies received and of the present deficiencies will show.
					By a return to the 16th instant we had received from
					
						
							
							Rank & file
						
						
							New Hampshire
							457
						
						
							Massachusettes
							2898
						
						
							Rhode Island
							502
						
						
							Connecticut
							1356
						
						
							New York
							283
						
						
							New Jersey
							165
						
						
							Pensylvania
							482
						
						
							
							6143
						
					
					The deficiencies of the batalions from a return of the 12th allowing for the levies since arrived to the 16th are
					
						
							
							Rank & file
						
						
							Of New Hampshire  3 batalions
							248
						
						
							Of Massachusettes including
							
						
						
							Jackson’s adopted—.16 batallions
							3514
						
						
							Of Rhode Island—  2 [battalions]
							198
						
						
							Of Connecticut including Webbs batalion adopted
							1866
						
						
							Of New York  5 batallions
							1234
						
						
							—New Jersey—  3 [battalions]
							569
						
						
							Pensylvania  11 [battalions]
							2768
						
					
					In the whole 10397 rank & file.
					If the amount of these deficiencies and the detached corps necessarily on the frontier, and at particular posts be deducted, and a proper allowance made for the ordinary casualties and for the extra calls upon the army for waggoners, artificers &c., it will be easy to conceive how inadequate our operating force must be to any capital enterprise against the enemy. It is indeed barely sufficient for defence.
					
					Hitherto all the Militia for three months that have taken the field under my orders have been about 700 from New Hampshire[;] 1700 from Massachusettes[;] 800 from New York[; and] 500 from New Jersey.
					A part of the Eastern Militia has been detained to assist our allies at Rhode Island, and will shortly march to join the army. But from all the information, I have, the number of Militia will fall as far short of the demand as the Continental troops; and from the slow manner in which the latter have for some time past come in, I fear we have had nearly the whole we are to expect.
					In the article of provisions our prospects are equally unfavourable. We are now fed, by a precarious supply from day to day. The Commissary, from what has been done in the several states, so far from giving assurances of a continuance of this supply, speaks in the most discouraging terms; as you will perceive by the inclosed copy of a letter of the 15th in which he proposes the sending back the Pensylvania Militia, who were to assemble at Trenton the 12th, on the principle of a failure of supplies.
					As to forage and transportation our prospects are still worse: These have lately been principally procured by military impress—a mode too violent unequal oppressive and consequently odious to the people to be long practiced with success.
					In this state of things, Gentlemen, I leave it to your own judgment to determine how little it will be in my power to answer the public expectation, unless more competent means can be, and are without delay, put into my hands. From the communications of the General and Admiral of our allies, the second division without some very unfortunate contrariety, will in all probability, arrive before the time mentioned as the ultimate period for commencing our operations. I submit it to you whether it will not be adviseable, immediately to lay before the several states a view of circumstances at this juncture, in consequence of which they may take their measures. I have the honor to be With the greatest respect & esteem Gentlemen Your most Obedt servant
					
						Go: Washington
					
					
						N.B. The return of The Rhode Island recruits is of the last of July. More may have since joined.
						There is a body of Connecticut state troops and militia employed in preparing fascines &c. on the sound.
					
				